Citation Nr: 0010141	
Decision Date: 04/14/00    Archive Date: 04/24/00

DOCKET NO.  98-05 396A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for a left knee injury.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Taylor, Associate Counsel


INTRODUCTION

The veteran had active service from February 1988 to April 
1992.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in Seattle, Washington.  

In a rating decision, dated in December 1996, the RO denied 
the veteran's claim to service connection for residuals of a 
left shoulder injury.  A Statement of the Case was issued in 
July 1997.  No substantive appeal was received.  That 
decision is final.  38 C.F.R. § 20.302(b) (1999).  


FINDINGS OF FACT

1.  The competent evidence shows the veteran currently has 
progressive pain in his left knee characterized by pain on 
exertion secondary to post-traumatic soft tissue change, most 
likely involving the medial meniscus.

2.  Service medical records show that the veteran injured his 
left knee in April 1991 during physical training.  The 
assessments were probable medial collateral ligament strain 
and left knee medial meniscus tear.  

3.  There is competent evidence showing a continuity of 
symptomatology and competent medical evidence showing a nexus 
between the symptomatology and the current diagnosis.


CONCLUSION OF LAW

The claim of entitlement to service connection for a left 
knee injury is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd, 78 
F.3d 604 (Fed. Cir. 1996) (per curiam) (table).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C. § 5107(a), the Department of Veterans Affairs 
(VA) has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.  More 
recently, the United States Court of Appeals for Veterans 
Claims (Court or CAVC) issued a decision holding that VA 
cannot assist a claimant in developing a claim, which is not 
well grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 
1999), req. for en banc consideration by a judge denied, No. 
96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well-grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing postservice continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the postservice 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence is required to demonstrate a relationship 
between the present disability and the demonstrated 
continuity of symptomatology unless such a relationship is 
one as to which a lay person's observation is competent.  Id. 
at 497.  

ulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.  

Service medical records show that the veteran injured his 
left knee in April 1991 while stretching in a split position 
in Karate.  The assessment was probable medial collateral 
ligament strain and he was profiled for crutches.  The 
veteran reinjured his left knee in July 1991 when the 
motorcycle he was riding tipped over.  The diagnoses were 
rule out medial meniscus tear and medial collateral strain.  
Referral for X-ray examination to rule out medial meniscus 
tear in August 1991 resulted in an assessment of medial 
collateral ligament strain.  The veteran was fitted with a 
left-hinged knee brace at that time.  In a consultation 
record, dated in October 1991, the examiner noted that the 
veteran complained of recurrent left knee pain.  The 
assessment was probable patellofemoral joint syndrome.  
Physical profile reports, from April to November 1991, show a 
diagnosis of left knee medial meniscus tear and rule out 
medial meniscus tear and medial collateral strain.  On the 
accompanying medical history to the separation examination, 
it was noted that the veteran sustained a knee injury in 
April 1991.  

The veteran presented for a VA general medical examination in 
August 1996.  The examiner noted that the veteran was status 
post left knee injury in 1991.  The examiner reported that 
the veteran appeared to have had a medial meniscus injury in 
service and noted that he continued to have pain on exertion 
secondary to post-traumatic soft issue change, most likely 
involving the medial meniscus, although the examination was 
unremarkable.  

At a personal hearing in March 2000, the veteran testified 
that since he injured his knee in service, he has had 
continued instability and popping in his left knee.  

The Board finds the veteran's claim to be well grounded.  
Service medical records show the veteran sustained a left 
knee injury in service.  Despite the fact that no chronic 
residuals were shown at separation from service, the veteran 
has alleged continuity of symptomatology of left knee 
symptoms since the in-service injury.  Although no knee 
pathology was found on the postservice VA examination, the 
examiner noted continuing pain secondary to soft tissue 
change, indicating the presence of some current left knee 
disability.  Thus, the three requirements of a well-grounded 
claim are met.


ORDER

The claim of entitlement to service connection for a left 
knee injury is well grounded.  To this extent only, the 
appeal is granted.



REMAND

Because the claim of entitlement to service connection for a 
left knee injury is well grounded, VA has a duty to assist 
the appellant in developing facts pertinent to the claim.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.159 (1999); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  The veteran has 
testified that his brother, who is an X-ray and computed 
axial tomography (CAT) scan technician, told him that X-ray 
examination did not reveal soft tissue damage, but that it 
could be detected with Magnetic Resonance Imaging (MRI) or a 
CAT scan.  Because the VA general medical examination was 
essentially unremarkable but suggested the continuing 
presence of soft tissue damage in the veteran's left knee, 
further medical examination is necessary to clarify whether 
there is current knee disability.

Accordingly, the case is REMANDED for the following:

1.  The veteran should be afforded an 
examination by a specialist in 
orthopedics to whom the claims file must 
be made available.  The examiner must 
review the file, including the service 
medical records, and examine the veteran.  
Any indicated diagnostic studies should 
be performed, to include Magnetic 
Resonance Imaging (MRI).  The examiner 
should then address the following:  (1) 
what is the correct diagnosis of any left 
knee disorder found; (2) based on a 
review of the record, when was any 
diagnosed left knee disorder first shown; 
(3) if any diagnosed left knee disorder 
was first shown after the veteran's 
separation from service what is the 
etiology of any such disorder; (4) what 
is the basis for the answer to number 3.  
The report should be legibly written and 
comprehensive.  If necessary, the 
examiner may express an opinion in terms 
of likelihood (that is, more likely, less 
likely or as likely as not).  

2.  After the development requested above 
is completed to the extent possible, the 
RO should again review the record.  If 
the decision remains adverse, the veteran 
and his representative should be 
furnished a Supplemental Statement of the 
Case, and afforded a reasonable period of 
time within which to respond thereto.  
Thereafter, the case should be returned 
to the Board for appellate consideration, 
if otherwise in order.  The Board 
intimates no opinion as to the ultimate
outcome of this case.  The veteran need 
take no action unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals


 


- 7 -


